3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does not recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) are: “a means of holding the rotor stationary” in claim 1, “a means of imparting an angle of rotation to the rotor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 13 recites the limitation “the actuation surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 1, 8-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff et al. (US 9,550,240).
Regarding claim 1, Woodruff et al. teaches a device for mechanically removing material (Abstract, where the device is a milling tool removes material; see fig. 7), the device comprising: a. a body (#20); b. at least one cutting tooth (#120, #60) comprising: i. a rotor (#88 is a rotating assembly) that is rotatable about an axis (see fig. 7, where there is a longitudinal axis and #88 is rotated by screw at #94; Column 8, lines 58-67); ii. at least one cutting insert (#60) having at least one cutting edge (edge pointed by #69 and #120 in fig. 7 is the cutting edge) having a tooth tip (#120 in fig. 7 points to the tooth tip of the cutting insert); iii. one insert retainer (top surface of #98 facing surface #62, #72 and #73) corresponding to a respective cutting insert (see fig. 7, where surface receives insert #60) whereby the respective cutting insert is affixed to the rotor (see fig. 7, where insert #60 is affixed to rotating assembly rotor #88 by fastener #84); iv. a means of holding the rotor stationary in all degrees of freedom (see fig. 7, where #82 holds rotor #88, #20 holds the side of #88 and surface #62 holds top of rotor) relative to the body during a machining operation (during machining operation, #88 of fig. 7 will remain in place) thereby locating one tooth tip at a depth-of-cut position (when the rotor #88 is not being actuated, it will remain stationary and hold the cutting insert in position for the tool tip to cut at the proper depth; Column 9, lines 1-10); and v. a means of imparting an angle of rotation to the rotor by a specified angle (adjustment screw #94 will impart an angle of rotation to rotating assembly rotor #88 by the specified angle of the gear in adjustment screw #94; Column 8, lines 58-67 and Column 9, lines 1-10) between two subsequent machining operations without loosening any one of the insert retainers.

Regarding claim 8, Woodruff et al. teaches the device of claim 1, Woodruff et al. further discloses: in which the means of imparting the angle of rotation to the rotor includes a gear (#94 imparts rotating to rotating assembly rotor #88 and is a worm gear) having teeth that engage mating teeth on the rotor (engage with mating teeth #91; Column 7, lines 57-67).

Regarding claim 9, Woodruff et al. teaches the device of claim 8, Woodruff et al. further discloses: in which the gear is a worm (#94 is a worm gear; Column 7, lines 57-67) and the teeth on the rotor are teeth of a worm wheel (see fig. 7, where worm gear teeth of #94 engage with teeth of #88 and to engage the teeth of rotating assembly #88 are worm wheel teeth; Column 7, lines 57-67).

Regarding claim 14, Woodruff et al. teaches the device of claim 1, Woodruff et al. further discloses: in which at least of the one cutting inserts is a finishing insert (#60) comprising: a. an insert axis (see annotated fig. below); b. an upper end (see annotated fig. below) having a surface axisymmetric (see annotated fig. below, where surface is asymmetric) about the insert axis; 

    PNG
    media_image1.png
    433
    539
    media_image1.png
    Greyscale

c. a lower end (see annotated fig. below) having a surface axisymmetric (see annotated fig. below, where surface is asymmetric) about the insert axis; d. a peripheral surface (see annotated fig. below) symmetric about the insert axis; e. a circular cutting edge (see annotated fig. below) at the intersection of the upper end surface and the peripheral surface (see annotated fig. below); and f. a central hole (#67) passing from the upper end surface through to the lower end surface (see fig. 6A and 6B).


    PNG
    media_image2.png
    492
    817
    media_image2.png
    Greyscale


Regarding claim 15, Woodruff et al. teaches the device of claim 14, Woodruff et al. further discloses: further comprising at least one receiver (see annotated fig. below) on the finishing insert and at least one protrusion (see annotated fig. below) on the rotor, wherein at least one receiver mates in loose slip fit (see annotated fig. below, where insert #60 will fit into #88 in a slip fit and then the insert is affixed with fastener #84) with at least one protrusion.

    PNG
    media_image3.png
    471
    748
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US 9,550,240) in view of Men (US 6,796,750).
Regarding claim 2 and 3, Woodruff et al. substantially discloses the invention of claim 1, except Woodruff et al. fails to directly disclose: further comprising a rotary-locating finger attached to the body and a plurality of rotary-locating targets on the rotor that are spaced according to the specified angle, whereby the rotary-locating finger engages an active rotary-locating target during the machining operation; and further comprising an indicator that is activated when the rotary-locating finger engages the active rotary-locating target.
In the same field of endeavor, namely cutting tools, Men teaches: further comprising a rotary-locating finger (#39) attached to the body (attached to body #12) and a plurality of rotary-locating targets (#58) on the rotor (on rotating assembly #46) that are spaced according to the specified angle (see fig. 7 and 9, where when assembly is at an angle it engages #58; Column 10, lines 50-65), whereby the rotary-locating finger engages an active rotary-locating target (see fig. 7 and 9, where locating finger #42 engages active target #58, #59, #60, #61; Column 10, lines 50-65) during the machining operation; and further comprising an indicator (the indicator is a click that is created when finger engages active locating target mentioned in Column 10, lines 50-65) that is activated when the rotary-locating finger engages the active rotary-locating target (Column 10, lines 50-65).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotating assembly (rotor #88) of Woodruff et al. so that the rotating assembly further comprises a rotary-locating finger attached to the body and a plurality of rotary-locating targets on the rotating assembly that are spaced according to the specified angle, whereby the rotary-locating finger engages an active rotary-locating target during the machining operation; and further comprising an indicator that is activated when the rotary-locating finger engages the active rotary-locating target as taught by Men in order to provide recesses in the outer surface of the rotating assembly that indicates the operator in physical contact with the device that the rotating assembly is at a specific indexed position and facilitates knowledge of when to stop the rotating assembly to perform a machining operation (Column 10, lines 50-65).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US 9,550,240), in view of Men (US 6,796,750) and in further view of Heaton et al. (US 4,018,112).
Regarding claim 4, the modified invention of Woodruff et al. substantially discloses the invention of claim 3, except Woodruff et al. fails to directly disclose: in which the indicator is emitted light that changes its emission when activated.
In the same field of endeavor, namely machine tools, Heaton et al. teaches: in which the indicator is emitted light (#64) that changes its emission when activated (see fig.1 and 4, where a signal will travel and illuminate #64 when the tool section is at the indexed desired position to notify that the device can be turned on/off; Column 4, lines 25-46).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator of the modified invention of Woodruff et al. so that the indicator has an emitted light that changes its emission when activated as taught by Heaton et al. in order to assess the situation where due to load noise in the operating environment, the operator may not notice the tool is on the correct position and thus providing the device with an indicator light that will inform the operator that the insert is in the right position.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (US 9,550,240) and in view of Peltonen et al. (US 2005/0166727).
Regarding claim 13, the invention of Woodruff et al. substantially discloses the invention of claim 8, except Woodruff et al. fails to directly disclose: further comprising a motor whereby the gear is rotated by way of the actuation interface.
In the same field of endeavor, namely machine tools, Peltonen et al. teaches: further comprising a motor (#7, #12a, #12b) whereby the gear is rotated by way of the actuation interface (#7a, #7b in fig. 8 and 9, where motor #12a and #12b has a shaft that will connect to and rotate gears #13a and #13b that will index).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the means of imparting an angle of rotation to the rotor of Woodruff et al. so that the actuation surface further comprises a motor whereby the gear is rotated by way of the actuation interface as taught by Peltonen et al. in order to reduce the burden of the device operator and further prevent the operator from the level of exhaustion where manually actuating the gear is not possible by providing automatic actuation of the gear to index the cutting tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endres et al. (US 2009/0175695) teaches a rotary cutting tool insert with a rotor similar to quick-adjustment finishing tool device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722